                  EXHIBIT 18




Case 3:17-cv-00072-NKM-JCH Document 354-19 Filed 10/02/18 Page 1 of 7 Pageid#:
                                   3307
Case 3:17-cv-00072-NKM-JCH Document 354-19 Filed 10/02/18 Page 2 of 7 Pageid#:
                                   3308
Case 3:17-cv-00072-NKM-JCH Document 354-19 Filed 10/02/18 Page 3 of 7 Pageid#:
                                   3309
Case 3:17-cv-00072-NKM-JCH Document 354-19 Filed 10/02/18 Page 4 of 7 Pageid#:
                                   3310
Case 3:17-cv-00072-NKM-JCH Document 354-19 Filed 10/02/18 Page 5 of 7 Pageid#:
                                   3311
Case 3:17-cv-00072-NKM-JCH Document 354-19 Filed 10/02/18 Page 6 of 7 Pageid#:
                                   3312
Case 3:17-cv-00072-NKM-JCH Document 354-19 Filed 10/02/18 Page 7 of 7 Pageid#:
                                   3313
